UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7258



In Re:   CECIL EDWARD JACKSON,

                                                         Petitioner.




          On Petition for Writ of Mandamus.   (CA-97-261)


Submitted:   October 26, 2005         Decided:     November 21, 2005


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cecil Edward Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Cecil    Edward    Jackson   filed    a   petition   for   writ    of

mandamus alleging undue delay by the district court in ruling on

his Fed. R. Civ. P. 60(b) motion.             The district court ruled on the

motion by order entered on September 30, 2005.                Accordingly, the

mandamus petition is now moot.                  Therefore, although we grant

Jackson’s motion to proceed in forma pauperis, we deny the petition

for mandamus relief.           We dispense with oral argument because the

facts   and    legal    contentions     are     adequately   presented    in    the

materials     before     the    court   and     argument   would   not   aid    the

decisional process.



                                                              PETITION DENIED




                                        - 2 -